

Exhibit 10.21




Non-Employee Director Compensation Program for the
2014 Plan Year


The following compensation program is available to non-employee directors for
the plan year that runs from the first day of fiscal 2014 to the last day of
fiscal 2014 (the “2014 Plan Year”).
Retainers and Fees for Non-Employee Directors Other than the Chairman:
•
An annual Board membership retainer of $90,000 shall be paid to each
non-employee director (other than the Chairman of the Board).

◦
Payments for the 2014 Plan Year will be made in advance in four equal
installments to non-employee directors serving on the first trading day of each
of the following months: June 2013, September 2013, December 2013, and March
2014.

◦
The first trading day of each of June 2013, September 2013, December 2013, and
March 2014, is referred to herein as a “Payable Date”.

•
An annual Committee Chair retainer of $15,000 shall be paid to the Chair of each
standing committee (other than the Executive Committee).

o
Payments for the 2014 Plan Year will be made in advance in four equal
installments to non-employee directors serving on each applicable Payable Date.

•
In the event that a director’s attendance is required at more than 24 Board and
committee meetings during the 2014 Plan Year, meeting fees in the amount of
$1,500 shall be paid to each non-employee director (other than the Chairman) for
each Board and committee meeting attended and at which a director’s attendance
was required in excess of 24 meetings for such Plan Year; fees will be
aggregated and payment will be made in arrears on the applicable Payable Date.

•
Directors who join the Board or who are elected to a Chairmanship after the
start of a quarter will receive a prorated retainer for that quarter based on
the actual number of days served. The prorated quarterly payment will be paid on
the next Payable Date, along with the installment due on that date.

Equity Awards for Non-Employee Directors Other than the Chairman:
•
Each non-employee director (other than the Chairman of the Board) shall receive
a grant of restricted stock units (the “RSUs”) with a value equal to $140,000
for each plan year in which she or he serves. The number of RSUs granted shall
be equivalent to $140,000 divided by the average of the closing stock price of
ConAgra Foods, Inc.


1



--------------------------------------------------------------------------------



common stock on the NYSE for the thirty (30) trading days prior to (and not
including) the date of grant and rounding to the nearest share. The RSUs will be
granted upon the terms and conditions approved by the Board and consistent with
the ConAgra Foods 2009 Stock Plan.
◦
The grant date for the 2014 Plan Year shall be May 28, 2013, the first trading
day of fiscal 2014.

Chairman’s Compensation:


•
For the 2014 Plan Year, in lieu of the cash and equity compensation described
above and payable to other non-employee directors, the Chairman shall receive a
grant of RSUs with a value equal to $400,000. The number of RSUs granted shall
be equivalent to $400,000 divided by the average of the closing stock price of
ConAgra Foods, Inc. common stock on the NYSE for the thirty (30) trading days
prior to (and not including) the date of grant and rounding to the nearest
share. The RSUs will be granted upon the terms and conditions approved by the
Board and consistent with the ConAgra Foods 2009 Stock Plan. The grant date for
the 2014 Plan Year shall be May 28, 2013, the first trading day of fiscal 2014.

RSU Terms
•
Director RSUs will vest one year from the date of grant (100%), subject to
continued service during the entire term. Vesting will be accelerated in the
event of death or permanent disability or, in the event the director is no
longer serving one year from the date of grant (as a director or in the Chairman
role), vesting will be prorated 25% for each fiscal quarter during which the
director served on the first day of the fiscal quarter. Should a director be
newly appointed after the annual equity grant is made, then a prorata portion of
the Board’s annual equity grant will be granted in connection with appointment
based on the number of months remaining for the applicable Plan Year.

Other Programs: The following additional programs are available.
•
Non-Employee Directors’ Medical Plan: Non-employee directors are eligible to
participate in the medical plan in accordance with the plan’s terms, with
premiums paid by the directors.

•
Directors’ Deferred Compensation Plan: Non-employee directors may elect to defer
payment of their cash or stock compensation into the non-qualified deferred
compensation plan for non-employee directors in accordance with the plan’s
terms.

•
ConAgra Foods Matching Gifts Program: ConAgra Foods will match up to $10,000 of
each non-employee director’s gift(s) to eligible charitable organization(s)
during the 2014 Plan Year.


2



--------------------------------------------------------------------------------



Directors’ Charitable Award Program: Directors first elected to the Board prior
to 2003 continue to have grandfathered participation in the Directors’
Charitable Award Program (which was discontinued in 2003).



3

